[image_016.gif] 

 

 

[image_017.gif] 

 

 

 

 

 

 

DATE: Friday, July 22, 2011

 

 

 

 

 

Global Health Voyager

340 N Camden Drive, Suite 302

Beverly Hills, CA 90210, USA

 

www.GlobalHealthVoyager.com

 

 

 

 

 

 

 

 

 





340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 

[image_026.gif]

1. THE AGREEMENT



 



This medical Tourism Consulting Agreement (the ”Agreement” or “Contract”) is
entered into this July 12, 2011 (the “Effective Date”) by and between AmeriMed
Hospital with its principal place of business at AV. Rio Mixcoac #36, Col.
Actipan, Del, Bento Juataz, Mexico D.F 03230 (the “Provider”) and Global Health
Voyager, with its principal place of business at 340 N Camden drive, Suite 302,
Beverly Hills, CA 90210, USA (the “Health Care Facilitator” or the
“Facilitator”)

 

WHEREAS

 

PROVIDER is a healthcare provider.

 

The Health Care Facilitator is engaged in business of running a Health Care
information Centre in the United States of America and desires to market the
hospital facilities of PROVIDER in that Area/Region.

 

PROVIDER herein desires to promote and expand its business activities and
intends to increase the patient referral for treatment in its hospital(s) in
Mexico for various a ments.

 

For the purpose of this Agreement, the PROVIDER has appointed Global Health
Voyager as its health Care Facilitator in the United States of America as of the
Effective date, first mentioned above for a period of two years upon terms and
conditions stipulated herein below.

 



SCOPE

 

Health care facilitator hereby agrees to promote and develop new business
opportunities for the PROVIDER by referring patients from various countries to
be treated at PROVIDER’S facilities. The facilitator shall provide referrals to
the PROVIDER in accordance with the following procedures:

 

1. The Facilitator shall advertise shall not, at any point during and after the
term of this PROVIDER. 

2. The PROVIDER and the Facilitator shall not, at any point during and after the
term of this Agreement, provide any assurances as to the results of the medical
services to be provided by the PROVIDER in any print, media, or verbal
advertisement and/or promotion. 

3. The Facilitator shall coordinate with the PROVIDER the date on which a
patient is to be admitted for treatment and the length of time of such treatment
by taking into account the treatment program specified for that given patient. 

4. Should any of the Facilitator’s patients ask to receive additional services
which were not included in the original medical services designated for that
patient (such as private nursing care), then subject to the prior approval of
the PROVIDER, the Facilitator shall be responsible for fulfilling the patient’s
request, at the patients. At the patient’s expense, and in a manner which does
not disrupt the comfort of the remaining patients being treated by the PROVIDER
in its facilities. 

 



2. TERM AND TERMINATION

 



The initial term (the “Initial Term) of this Agreement shall commence on the
Effective Date and continue for two (2) consecutive years. The Agreement shall
automatically renew and stay in full force and effect after the initial Term of
two years for subsequent terms of one (1) year (the “Renewal period(s)”)
provided that the Facilitator fulfills all of its obligations set in this
Agreement.

 

340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 

[image_028.gif]

Either Party may terminated this Agreement, with immediate effect by giving a
written notice to the other Party, if any of the following events shall occur:

 

1. The filing of a petition in bankruptcy or similar proceeding based on the
insolvency or inability of a party to his debts as and when they become due: 

2. The assignment to any third party(s) for the benefit of creditors of all
substantially all of the property of the other party or the appointment of a
receiver for the administration of the affairs of a party: 

3. The other party ceases to do business, or otherwise terminates his business
operations: 

4. The other party fails to secure or renew any Permit for the conduct of his
business in the manner contemplated by this Agreement or any such Permit is
revoked or suspended: or 

5. In the event the other party commits a breach of any provision of this
Agreement and, if and to the extent that such breach is capable of being cured,
fails to fully cure such breach within fourteen (14) days of written notice
describing the breach in the case of breaches which are capable of being cured
within such period. 

6. In the event the PROVIDER (or the parent Company, if applicable) will undergo
a :Change of Control” (as defined below), The PROVIDER shall notify the
Facilitator as soon as a public announcement entity) within fourteen (14) days
of such notice to enable the Facilitator to reevaluate this Agreement, and
Facilitator shall have the right to terminated this Agreement within thirty (30)
days after such meeting. For the purpose of this Agreement, a “change of
Control” shall mean (i) any merger, consolidation, or similar transaction in
which the PROVIDER is not the surviving entity or shall become a subsidiary of
another entity: (ii) the disposition or sale of assets representing all or
substantially more than fifty percent (50%) of the voting power or the right to
appoint the majority of the directors or managers of the PROVIDER: or (iv) the
PROVIDER enters into a strategic alliance with a corporation larger (in terms of
annual turnover) than that party. 

7. Termination or expiration of the Agreement will not relieve either Party of
its obligation to pay any sums due pursuant to this Agreement. 

 

After the Initial Term but within any Renewal Period thereafter, either party
shall have the right to terminate this agreement upon a 60 day written
notification to the other party.



3. PATIENT REFERRAL AND PAYMENT PROCEDURE

  

The Health Care Facilitator shall assimilate details of the medical history of
the patients that are being referred for treatment to the PROVIDER and confirm
the same by a report authenticated by the patient’s local Doctor.

 

1. This report shall be forwarded at least 4 days prior to the arrival of
patient to the PROVIDER’s facilities. The PROVIDER will ensure verification of
the same by the Doctor in change of treating the patient and will send relevant
observation/comments, if any, to the Health Care Facilitator within 3 working
days of receipts of the report along with the cost estimate for the treatment
required by the patient. 

2. Upon completion of treatment of the patient(s), the PROVIDER shall directory
bill the FACILITATOR directly. 

3. FACILITATOR will be responsible to pay the PROVIDER upon receiving complete
payment(s) from patient(s) for said treatment. 



340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 

 [image_029.gif]

4. The PROVIDER is responsible for collecting the fees and expenses related to
each treatment involving an Insurance provider directory and no clause in this
Agreement shall constitute in any way shape or form that the Facilitator shall
be responsible to pay the PROVIDER for any unpaid bills due from patients
referred to the Provider by the Facilitator. 

5. The PROVIDER in its own discretion, can insist on advance payment for certain
patients and/or procedure so long as such advance payment is based on PROVIDER’s
current and prevalent payment policies and such advance payment is not contrary
to any laws and regulation in the territory in which the PROVIDER shall conduct
business. 



4. OBLIGATIONS OF THE PROVIDER

 

The treatment shall be extended by the PROVIDER to patients referred by it the
Health Care Facilitator on terms and tariffs that normally apply to the service
of the PROVIDER. Such treatments shall be provided within the framework of this
Medical Tourism Consulting Agreement as follows:

 

1. The PROVIDER shall provide extra medical facility and cross referral to the
patient if so advised by the Doctor in change of the specific patient whose
decision in this regard shall be final and binding on the patient. 

2. The PROVIDER will also provide Facilitator with a pre-arrived consultation
concerning patients, via fax or email as well as follow-up recommendation from
physician(s) once patient(s) return to their country at origin. 

3. Within 3 business days of receiving the documents specified in article 3,
item 1 above, the PROVIDER shall provide the Facilitator with detail of the
initial diagnosis, recommendation regarding treatment, the date on which it is
proposed to carry out the treatment and an initial estimate as to the cost of
the treatment (the “Treatment Program”). 

4. The Facilitator’s patients shall be treated by the PROVIDER in the same way
as all other patients are treated by the PROVIDER and within the framework the
PROVIDER medical ethics and guidelines and the condition of the PROVIDER’s
facilities during their hospitalization shall be the same as those customarily
provided by the hospital and the PROVIDER. 

5. The bills pertaining to usage of the PROVIDER’s facilities for the state of
treatment of patients referred to the PROVIDER by the Facilitator shall be paid
by the patient. If these bills are not paid by the patient(s), the Health Care
Facilitator will assist PROVIDER to obtain payment from the patient but the
Facilitator will not be liable to pay such unpaid bills on behalf of the
patients referred to the PROVIDER by the Facilitator. 

6. PROVIDER shall provide legible and easy-to-understand and comprehensive bills
for the entire treatment package to the patient. 

7. If, after commencement of treatment, a patient declines to continue to have
the treatment for any reason not due to any fault of the PROVIDER, the advance
payment made by the patient for such a treatment shall be returned on a pro-rata
basic after adjusting for the portion of the treatment that the patient has
received.  

  



5. OBLIGATIONS OF THE HEALTH CARE FACILITATOR

The Health Care Facilitator shall refer patients to THE PROVIDER. At least 4
days prior to sending the patient to the said Hospitals for treatment, the
Health Care Facilitator shall ensure procurement of complete health details of
the patient and forward them to the PROVIDER.





1. It shall be the sole responsibility of the Health Care Facilitator to assist
procurement of local approvals/permits for sending the patient to the territory
in which the PROVIDER operates and to the PROVIDER'S facilities. 

340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 

 [image_029.gif]



2. The Facilitator declares that it has the contacts, experience, skills and
personnel required in order to provide referrals to the PROVIDER. 

3. The Facilitator declares that no legal and/or other obstacle exists to
prevent it from entering into this Agreement with the PROVIDER and from
performing all its obligations hereunder. 

4. The Health Care Facilitator shall provide that the patients and their
companions with a written request asking them to abide by all rules and
regulations of the PROVIDER and also do not infringe any laws of the territory
in which the PROVIDER operates during the period of treatment. 

5. The Facilitator acknowledges that the PROVIDER is a separate legal entity
distinct from the Facilitator. 

6. After execution of this Agreement the Health Care Facilitator is allowed to
use the name logo of the PROVIDER in its marketing materials and on its website
for business development activities. The Facilitator shall not at any time
during and after the Term of this Agreement imply that PROVIDER is a subsidiary
of the Facilitator or vice versa. Nor is the Facilitator allowed to advertise
any relationship between the PROVIDER and the Facilitator other than that
implied and expressed pursuant to this Agreement. 





6. FEES AND CHARGES

For the services provided by the Health Care Facilitator under this Agreement,
the Provider agrees to pay the Facilitator a service charge equal to (15%)
Fifteen Percent of the total compensation paid to the PROVIDER by the patient
and/or medical facility/clinic referred to it by the Facilitator.

No Service charge shall be paid for patients directly undergoing treatment with
PROVIDER who are not referred by the Health Care Facilitator.

The said service charge due to Facilitator shall be paid within 20 days from the
date when the PROVIDER collects the fees from any patients referred to the
PROVIDER by the Facilitator.

No Service charge shall be paid for patients who have not paid their bills. If a
patient has made partial payments the Provider shall pay Facilitator's fees only
on the portion of the bills for which it has received payment from the patient.

 



6. CONFIDENTIALITY

 

The parties agree to keep confidential and not to pass on and /or to distribute
and /or to transfer and /or to disclose to any person any information coming
into its possession as a result of and /or in connection with this Agreement and
all that in details, including the content and terms of Agreement , Unless it is
required by law to break such confidentiality.

 

The Facilitator agrees to ensure that its employees, directors, officers and any
one acting on its behalf shall also observe the aforementioned confidentiality
obligation

 



7. GOVERNING LAW

 



This  Agreement governed by laws of the State of California and all disputes
arising out this Agreement are subject to the jurisdiction of Courts in the city
Los Angeles, CA, USA. 

 

 

340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 





 [image_029.gif]



9. SIGNATURES

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date:

 

PROVIDER FACILITATOR   Health Care Facilitator AmeriMed Hospitals Global Health
Voyager     /s/Octavio Deuras Islas /s/Ali Moussavi Name; Octavio Deuras Islas
Name :Ali moussavi Title: CEO Title CEO 

 

340 N Camden Drive, Suite 302, Beverly Hills, CA 90210, USA - Phone: +1 (310)
273-2661 Fax: +1 (310) 273-2662 - www.GlobalHealthVoyager.com

 



